Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 3-9, 13, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ISODA et al (US 2014/0131188) in view of NAKAMURA et al (US 2014/0152916).  


As per claim 1 ISODA et al discloses and depicts in figure 7: A digitizer comprising: a first electrode pattern layer 400a; a first cover layer 300a thermally deformable at a first thermal deformation temperature or higher { [0089] It should be recalled here that the buffer layer 200a is made of a thermoplastic plastic having a melting point lower than that of the cover panel layer 300a, the portion of the buffer layer 200a in contact with the cover panel layer 300a melts, and then the portion of the cover panel layer 300a in contact with the buffer layer 200a melts. Then, both the melted portions come into contact with each other, and then they solidify. }; and a first intermediate layer 200a located between the first electrode pattern layer 400a and the first cover layer 300a, the first intermediate layer 200a being thermally deformable at a second thermal deformation temperature or higher, wherein the second thermal deformation temperature is lower than the first thermal deformation temperature {see [0089] citation supra}; and a first adhesive layer 500 located between the first electrode pattern layer 400a and the first cover layer 300a, wherein the first intermediate layer 200a first electrode pattern layer 400a and planarizes a step difference corresponding to the first electrode pattern layer 400a by covering a height of the first electrode pattern layer 400a { Note: As the claims are directed to a digitizer, per se, the method limitation has only been accorded weight to the extent that it affects the structure of the completed digitizer.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “planarizes a step difference”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “planarizes a step difference”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). The resultant product is the first intermediate layer covering a height of the first electrode patter layer so that it is flat or level (i.e. planar) }, and wherein the first adhesive layer 500 is located between the first intermediate layer 200a and the first cover layer 300a. { [0092] However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers. Note: In other words the welding layer is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.}

Regarding claim 1 ISODA et al is silent as to: wherein the first intermediate layer 200a contacts the first electrode pattern layer 400a. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to remove a layer in the digitizer of ISODA et al so that the first intermediate layer contacts the first electrode pattern layer.  The rationale is as follows: one of ordinary skill in the art at 

Regarding claim 1 ISODA et al is silent as to: a portion of the first intermediate layer being below a top surface of the first electrode pattern layer.  With respect to claim 1 Nakamura et al depicts in figure 25D and discloses:  a portion of the first intermediate layer 11 being below a top surface of the first electrode pattern layer 21a.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a portion of the first intermediate layer being below a top surface of the first electrode pattern layer in the digitizer of ISODA et al as taught by Nakamura et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a portion of the first intermediate layer being below a top surface of the first electrode pattern layer so that “non-uniformity of the reflection of light attributed to step height H will not be occur, whereby visibility improves.”.  See [0162] of Nakamura et al.

As per claims 3 and 21 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 1, further comprising: a second cover layer 300b thermally deformable at the first thermal deformation temperature or higher { [0089] It should be recalled here that the buffer layer 200a is made of a thermoplastic plastic having a melting point lower than that of the cover panel layer 300a, the portion of the buffer layer 200a in contact with the cover panel layer 300a melts, and then the portion of the cover panel layer 300a in contact with the buffer layer 200a melts. Then, both the melted portions come into contact with each other, and then they solidify. Note: cover layers 300a & 300b show the same cross hatching figure 7 denoting the same materials}; a second electrode pattern layer 400b located between the second cover layer 300b and the first electrode pattern layer 400a; and a substrate 100 located between the first electrode pattern layer 400a and the second electrode pattern layer 400b. 

As per claim 4 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 3, further comprising: a second intermediate layer 200b covering the second electrode pattern layer 400b {Note: The term “covering” is not limited to a direction above and it varies on perspective}, the second intermediate layer 200b being thermally deformable at the second thermal deformation temperature or higher {see [0089]}; and a second adhesive layer 700c located between the second intermediate layer 200b and the second cover layer 300b { [0088] The protective layer 200b and the reinforcing layer 300b are bonded by an optically clear adhesive 700c.}

Regarding claims 5 and 15 ISODA et al is silent as to: The digitizer of claim 4, further comprising an impact absorbing layer located on the first cover layer 300a. 

Official notice is taken of the fact that impact absorbing layers are notoriously old and well known in the laminated layer art.  The official notice is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the digitizer of ISODA et al with an impact absorbing layer as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed 

Regarding claims 6 and 9 ISODA et al is silent as to: The digitizer of claim 4, wherein at least one side portion of each of the first cover layer 300a, the first electrode pattern layer 400a, the substrate 100, the second electrode pattern layer 400b, and the second cover layer 300b is curved. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the digitizer of ISODA et al with a curve side layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a digitizer with a curve side layer, which is well within the purview of a skilled artisan, absent an unobvious result and application of a known and predictable technique, so as to provide an aesthetically pleasing device for the user.

Regarding claim 7 ISODA et al is silent as to: The digitizer of claim 4, further comprising: a third intermediate layer located between the first adhesive layer 500 and the first cover layer 300a, the third intermediate layer being thermally deformable at the second thermal deformation temperature or higher; and a fourth intermediate layer located between the second adhesive layer 700b and the second cover layer 300b, the fourth intermediate layer being thermally deformable at the second thermal deformation temperature or higher. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the digitizer of ISODA et al with a third immediate layer between an adhesive layer and cover layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention 

As per claim 8 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 3, further comprising a second adhesive layer 700b in contact with the second electrode pattern layer 400b { [0088] The base layer 100 and the protective layer 200b are bonded together by an optically clear adhesive 700b.} , the second adhesive layer 700b being located between the second electrode pattern layer 400b and the second cover layer 300b.   

As per claim 13 ISODA et al depicts in figure 7 and discloses: A display device comprising: a display panel; a touch panel located at a top of the display panel; and a digitizer located at a bottom of the display panel, wherein the digitizer comprises: a first electrode pattern layer 400a; a first cover layer 300a thermally deformable at a first thermal deformation temperature or higher {[0089] It should be recalled here that the buffer layer 200a is made of a thermoplastic plastic having a melting point lower than that of the cover panel layer 300a, the portion of the buffer layer 200a in contact with the cover panel layer 300a melts, and then the portion of the cover panel layer 300a in contact with the buffer layer 200a melts. Then, both the melted portions come into contact with each other, and then they solidify. }; and a first intermediate layer 200a located between the first electrode pattern layer 400a and the first cover layer 300a, the first intermediate layer 200a being thermally deformable at a second thermal deformation temperature or higher, wherein the second thermal deformation temperature is lower than the first thermal deformation temperature {see [0089] citation supra}; and a first adhesive layer 500 located between the first electrode pattern layer 400a and the first cover layer 300a,{ [0092] However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers. Note: In other words the welding layer is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.} wherein the first intermediate layer 200a first electrode pattern layer 400a and planarizes a step difference corresponding to the first electrode pattern layer 400a by covering a height of the first electrode pattern layer 400a { Note: As the claims are directed to a display device, per se, the method limitation has only been accorded weight to the extent that it affects the structure of the completed display device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “planarizes a step difference”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “planarizes a step difference”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). The resultant product is the first intermediate layer covering a height of the first electrode patter layer so that it is flat or level (i.e. planar) }

Regarding claim 13 ISODA et al is silent as to: wherein the first intermediate layer 200a contacts the first electrode pattern layer 400a.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to remove a layer in the digitizer of ISODA et al so that the first intermediate layer contacts the first electrode pattern layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to remove a layer, which is well within the purview of a skilled artisan, absent an unobvious result and application of known and obvious removal of known layers, so that the first intermediate layer contacts the first electrode pattern layer thereby eliminating the need for an extra layer in the digitizer thereby simplifying the manufacturing process and/or reducing costs.

Regarding claim 13 ISODA et al is silent as to: a portion of the first intermediate layer being below a top surface of the first electrode pattern layer.  With respect to claim 13 Nakamura et al depicts in figure 25D and discloses:  a portion of the first intermediate layer 11 being below a top surface of the first electrode pattern layer 21a.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a portion of the first intermediate layer being below a top surface of the first electrode pattern layer in the digitizer of ISODA et al as taught by Nakamura et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a portion of the first intermediate layer being below a top surface of the first electrode pattern layer so that “non-uniformity of the reflection of light attributed to step height H will not be occur, whereby visibility improves.”.  See [0162] of Nakamura et al.

As per claims 16 and 19 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 1, wherein the first adhesive layer 500 comprises a material different from the first intermediate layer 200a. { [0088] The first welding layer 500 is made from a portion of the cover panel layer 300a and a portion of the buffer layer 200a (i.e. respective portions of these layers contacting each other) that melt, bond to the cover panel layer 300a and the buffer layer 200a, and then solidify. & [0092] However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers. Note: In other words the welding layer is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.}

As per claims 18 and 22 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 3, further comprising a second adhesive layer 700c in between the second cover layer 300b and the second electrode pattern layer 400b, the second adhesive layer 700c contacting second cover layer 300b and the second electrode pattern layer 400b.  Regarding claim 18 ISODA et al is silent as to:  the second adhesive layer 700c contacting the second electrode pattern layer 400b.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to remove layers in the digitizer of ISODA et al so that the second adhesive layer contacts the second electrode pattern layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to remove layers, which is well within the purview of a skilled artisan, absent an unobvious result and application of known and obvious 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd